HOLLAND, District Judge.
The sixth reason for a new trial in this case is as follows:
“The learned trial judge erred in his charge to the jury wherein he charged them that it was necessary, in order for them to find a verdict for the respondents, to find that the petitioning creditors had secured control of the judgment of Frederick Geiger, under which the execution issued which was averred to be the act of bankruptcy.”
Upon the authority of In re Williams, 14 N. B. R. 132, Fed. Cas. No. 17,706, Clark v. Henne, 11 A. B. R. 595, 127 Fed. 288, 62 C. C. A. 172, and Simonson v. Sinsheimer, 95 Fed. 954, 37 C. C. A. 337, it is clear that this part of the charge of the court is error, and a new trial is therefore granted.